Citation Nr: 1620573	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an anxiety disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active duty service from June 1990 to September 1990 and from January 1992 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) which, in part confirmed and continued the denials of service connection for an anxiety disorder and for diabetes mellitus.

The issue of entitlement to a clothing allowance has been raised by the record in an April 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for whether new and material evidence has been received to reopen the claims for entitlement to service connection for an anxiety disorder and diabetes mellitus.

The Board notes that the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ) in his December 2012 substantive appeal.  

As a result, the Veteran was scheduled for a hearing on February 4, 2016.  However, this hearing was cancelled by the RO as a result of the Veteran's file not having been electronically scanned.

The Veteran was rescheduled for a hearing on March 30, 2016.  This hearing however was also canceled as there were again issues with the Veteran's records.

Notably, in an April 2016 correspondence to his Senator, the Veteran noted that both his February 4, 2016 and March 30, 2016 hearings were cancelled as a result of his records being unable to be located.  The Veteran also indicated that he again desired a video hearing. 

While the Veteran's records have been transferred to the Board, notably, the Veteran has not been afforded the opportunity for a hearing despite his requests.  

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Based on the procedural aspects discussed above, the Veteran should be rescheduled for a hearing.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2015).  Documentation of the letter to the Veteran notifying him of the hearing, and documentation as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken. 

Accordingly, the case is REMANDED for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a VLJ.  The Veteran should be notified at the most recent address on file or other correct address of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).

Documentation of the letter to the Veteran notifying him of 
the hearing, and documentation as to whether the Veteran 
failed to report, if applicable, should be included in the claims 
file along with the dates of when each action was taken. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






